The Appeal in the above-entitled matter, filed the 20th day of December, 1977, having been received and considered pursuant to 7 N.T.C. Section 451, the Court finds:
1. Defendant was timely notified of the hearing in the above-entitled matter but failed to appear at the time set.
2. Defendant faded to timely file a motion for continuance in the matter as the motion was not filed until after the hearing.
3. Defendant's attorney should have known that the Clerk of the Court could not grant continuances .
4. A review of the District Court's records shows there are sufficient bases for granting a Judgment by Default,
*262THEREFORE, the Appeal, in the. above-entitled matter is DISMISSED.
Dated this ?th day of March, 1978.
Homer Bluehouse Acting Chief Justice Of The Navajo Nation